Citation Nr: 0830304	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-39 084	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 60 percent 
for coronary artery disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945 and from November 1954 to November 1981. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 60 percent 
disability rating for coronary artery disease. 

In July 2007, the Board granted a motion to advance the case 
on the docket. 


FINDING OF FACT

In August 2008, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida that the appellant died in May 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


